Black, J.
Case No. 49,859 presents a controlling question of right of the hoard of supervisors of Mecosta county to proceed under PA 1961, No 146 (CLS 1961, § 281.61 et seq. [Stat Ann 1961 Cum Supp § 11.300 et seq.]), known as the inland lake level act of 1961,1 “to have determined and established the normal height and level of the water of the Martiny lake project and the hack waters of the Winchester dam (herein all called the Martiny lake project) in the county of Mecosta, Michigan.”
The Winchester dam was constructed in 195-L-1955 by the department of conservation. The cost of land acquisition and construction was supplied exclusively from State and Federal funds. Martiny lake, otherwise referred to as the Martiny lake project, is the result. It is an artificial inland public lake within the act of 1961.
Prior to construction of the dam the upstream watershed included a series of small interconnected natural lakes making up the headwater source of the west branch of the Chippewa river. Then the streams which connected the lakes, and the west branch outlet across which the dam was constructed, if “navigable” at all were “navigable only in a qualified sense.” The reference is to Shepard v. Gates (1883), 50 Mich 495, and Valentine, ex rel. Dudley, v. Berrien Springs Water-Power Co. (1901), 128 Mich 280, 286-290. We shall come to these cases later.
Case No. 50,233 is ancillary to No. 49,859. It consists of a bill filed by certain riparians of Martiny lake, the aim of which is injunctive relief against the conservation department’s announced plan of lowering the normal level of Martiny lake some 18 inches. That action was held in abeyance pending hearing and determination of the statutory proceeding.
*186The statutory proceeding resulted in a judgment reading as follows:
“It is ordered and adjudged that the water level to be established and maintained for the waters of the Martiny lakes chain and the back waters of the Winchester dam, Mecosta county, Michigan, be and is hereby determined and established at 993.8 feet above mean sea level datum as measured at the aforesaid Winchester dam, and shall be maintained as nearly as it is possible to do so at said level, hereby established as the normal level at all times between May 15 and September 15 of this and every year hereafter; provided however, that the conservation department of the State of Michigan shall have the authority, when it so chooses, to vary said level by lowering the same not to exceed 18 inches after September 15 of this or any ensuing year, provided the normal level as aforesaid is restored prior to May 15 of the next ensuing year.”
The chancery proceeding was disposed of by a decree of dismissal based upon these legal and factual conclusions of the chancellor:
“After careful consideration of all the evidence, arguments, and briefs, it is the opinion of this court that there has been no evidence presented or any reason advanced, based upon the doctrines of prescription, dedication, or estoppel, or any other equitable principle, which would remove this case from the operation of the rule as set out in Drainage Board v. Village of Homer [1957], 351 Mich 73, which states that the owner of the fee and/or flow-age rights surrounding water impounded by a dam may alter the level of such water between the limits of the flowage rights and the natural level of the river or stream. This court is of the opinion that the ruling in the Homer Case covers this case especially when considering the fact that this court has recently determined the level of these waters under the inland lake level act of 1961. (See Heitsch v. Oakland *187County Drain Commissioner [1956], 346 Mich 381.) In reliance upon said cases, it is the further opinion of this court that the plaintiffs have no equitable right to enjoin the defendants from raising or lowering or otherwise altering the waters of Martiny lakes as described in this case.”
The attorney general has appealed from the judgment entered in the statutory action. The plaintiffs have appealed from the decree of dismissal entered against them in the chancery ease. The two appeals were consolidated and submitted here April 6, 1965. July 14,1965, the parties having promptly responded to certain questions propounded by the Court, an order of remand for further proof and a supplemental opinion of the statutory action was entered. That order has been duly executed. Both appeals were resubmitted January 10, 1968.
1. The Statutory Proceeding (No. 49,859).
The decisive question here is whether the legislature intended, by presently quoted section 13 of the act of 1961, that the well-known and regularly employed power of inland lake level determination, provided by the successive statutes which section 26 of the act of 1961 expressly repealed, which power is now provided by the act of 1961, should no longer apply to an artificial inland public lake such as has resulted from the construction and maintenance of Winchester dam. The point involves more than the rights of littoral proprietors, for the great desideratum of the act of 1961 (also its predecessor, the act of 1939, No 194 as amended by PA 1954, No 121) was and is that of determination and maintenance of inland lake levels for the public welfare and benefit.
This may be seen upon precise comparison of the factual views of the present contenders. That the 18-inch drawdown of Martiny lake, as proposed by *188the department of conservation, would if accomplished impair the public enjoyment and use of Martiny lake is tacitly conceded. The area of the lake would be reduced sizably, wide subaqueous portions thereof would be exposed and public as well as private access to the lake would be rendered more difficult. On the other hand, it is established that the drawdown would further substantially the department’s wildfowl nesting and feeding program and its fish propagation plans.
Thus it readily appears that the board of supervisors and circuit court, with the department of conservation holding contra, view the general recreational worth to the public of Martiny’s present impound as being entitled to superior consideration within the aim of the act of 1961 as declared in the title and third section thereof, also within the purpose of the permit for construction of "Winchester dam (quoted post) which the board of supervisors issued to the conservation department in 1934.
The issue of legislative intent arose at the outset when the attorney general moved to dismiss this proceeding. His motion was grounded upon these allegations:
“PA 1961, No 146, is not applicable to dams in navigable streams and the waters impounded thereby.
“The county board of supervisors has no power to cause a level of waters impounded by a dam to be determined and maintained when such dam and rights to maintain the resulting impoundments are owned by the State of Michigan, as is the case in the Martiny lake project and the backwaters of the Winchester dam.”
Assigned in support of these positions is section 13 of the act of 1961, the critical phrasing of which *189is emphasized by marginal quotation.2 The corresponding section of the equivalent act of 1939 (PA 1939, No 194) read this way:
“Sec. 6. Nothing herein contained shall be construed to alter, limit, abridge or amend the provisions of law applicable to the location, construction and maintenance of dams in navigable streams, as provided in sections 1143 and 1144 of the compiled laws of 1929, as amended.”
Section 16 of still another enactment of substantially the same statute, that is, PA 1945, No 276 (also repealed by the act of 1961), was identical. With respect to all three of these successive statutes (acts of 1939, 1945 and 1961) we conclude that the legislature must have employed the term “navigable streams” in the sense intended by sections 21 and 22 of PA 1851, No 156, 3 and also by the respective Constitutions of 1850 (art 18, § 4), 1908 (art 8, § 14) and 1963 (art 7, § 12), according to the interpretation placed thereon by Justices Cooley, Campbell and Craves in Shepard v. Gates, supra.4 That view leaves the original artificial inland lake level jurisdiction of the circuit court intact and avoids an inevitably consequential statewide question: whether any function of the judiciary, as regards the deter-*190ruination or maintenance of artificial inland lake levels, remains, save only in that rare instance where the impound in question is the result of damming of some brook or meandering small creek. Indeed, should this Court pursue to the ultimate the argument of the attorney general, no such function would remain at all. See discussion, post, of certain Federal decisions the attorney general cites in support of his position.
Thoughtful examination of the common-law decisions gathered in Collins v. Gerhardt (1926), 237 Mich 38, and Attorney General, ex rel. Director of Conservation, v. Taggart (1943), 306 Mich 432, suggests that it borders the senseless to attribute to the legislature an intent — by sections 5 and 10 of the act of 1961 — to re-enact the long-since matured and regularly exercised power of boards of supervisors (to petition the circuit court from time to time for determination of artificial inland lake levels) and then —by section 13 of the act — to strip that power down to the rare instance mentioned above.5 To this we need but add that the straining of such an intent, from the act of 1961, would automatically eliminate the corresponding power of the conservation department which sections 8 and 10 of the act of 1961 have provided. We are not ready to go that far or to say that the legislative purpose on May 31, 1961, was practically to gut this comprehensive inland lake level statute by including said section 13 therein.
The “qualified sense” to which we have referred was determined and applied, in Shepard v. Gates, supra, to the headwaters of the east branch of the Au Gres river in Iosco county. There the Court ruled, as against objection that the board of super*191visors had not authorized construction of the bridge defendant allegedly destroyed (p 497):
“The objection that no authority had been given by the board of supervisors to build the bridge would have required attention if it did not appear that this branch of the Au Gres was only used for floating logs, and does not appear to have been adapted in its natural condition to any valuable boat or vessel navigation. The clause in the Constitution providing that ‘no navigable stream in this State shall be either bridged or dammed without authority from the board of supervisors of the proper county, under the provisions of law’ has been understood as adopted in furtherance of the policy of the Ordinance of 1787, which stipulated that ‘the navigable waters leading into the Mississippi and St¡ Lawrence, and the carrying places between the same, shall be common highways, and forever free,’ et cetera. Ordinance of 1787, art 4. That has been considered as referring to navigation in its proper sense by some sort of boats used as means of carriage.”
The foregoing rule of Shepard v. Gates, supra, was applied in upholding the validity of a franchise issued pursuant to- sections 21 and 22 of the mentioned act of 1851 for the damming of the St. Joseph river at Berrien Springs in Berrien county. Valentine, ex rel. Dudley, v. Berrien Springs Water-Power Co. (1901), 128 Mich 280, 286-289. And in Burroughs v. Whitwam (1886), 59 Mich 279, the Court refused for Shepard’s reason to apply the Ordinance of 1787 to the “Thread River” in Genesee county (p 283) :
“The Ordinance of 1787, in providing that the ‘navigable waters leading into the Mississippi and St. Lawrence, and the carrying places between them, shall be common highways, and forever free,’ et cetera, did not by its terms, or in the spirit of its *192enactment, dignify every little rill or brook whose waters finally reached these great rivers into a navigable stream. It was intended to and did apply only to such streams as were then common highways for canoes or bateaus in the commerce between the northwestern wilderness and the settled portions of the United States and foreign countries, and as to such rivers not then in use as would by law be embraced in the definition of ‘navigable waters.’ ”6
That there is a recognized distinction between the status of small streams which by the common law belong to the public for the limited purposes of flotation and fishing, and that of larger streams which are navigable “in the more enlarged meaning of the term,” admits now of no doubt. In the trespass action of Collins v. Gerhardt, supra, presenting for decision the claimed public right of wading and fishing over private property in Lake county’s Pine river (the result of which was two separate opinions signed by the same five Justices with three Justices dissenting), the close question of common-law “navigability” was held to be a question of fact resolvable by verdict of a jury, just as in that bellwether of floatability, Moore v. Sanborne (1852), 2 Mich 519. To quote Justice Fellows, for five members of the Court in the Collins Case (p 50):
“My views on the subject here involved are, however, pronounced, and I desire to deal with certain phases of it at some length. I shall not take time or space in discussing the question of whether Pine river is a navigable stream. That question was submitted to the jury in a charge not complained of, which correctly gave the rule in force in this State. *193The jury found it was a navigable stream and there was an abundance of testimony taking that question to the jury.”
The distinction was highlighted in Attorney General, ex rel. Director of Conservation, v. Taggart (1943), 306 Mich 432, 441, 442:
“Many decisions following the Sanborne Case clearly distinguished between streams navigable for boats and those floatable for logs and, with respect to the latter, gave the public an easement of passage for the purpose of floatage and only such other rights as are incidental thereto. Middleton v. Flat River Booming Co., 27 Mich 533; Attorney General, ex rel. Muskegon Booming Co., v. Evart Booming Co., 34 Mich 462; Koopman v. Blodgett, 70 Mich 610 (14 Am St Rep 527); City of Grand Rapids v. Powers, 89 Mich 94 (14 LRA 498, 28 Am St Rep 276); Giddings v. Rogalewski, 192 Mich 319; Winans v. Willetts, 197 Mich 512. While the Sanborne Case only disposed of the right of floatage and did not decide that a float-able stream has the status of waters navigable for all purposes, the public character of water was held to be determined by reference to the public necessity for its use. It is this broad underlying principle rather than the narrow rule of the Sanborne Case which was in effect adopted by the court in Collins v. Gerhardt, supra, when it held that floatability determined the public character of a stream and affixed therein the public right of fishing.”
The attorney general however would cast this distinction aside. Eoaming past section 13’s intent and purpose and into the great yonder of the Federal system, he cites United States v. Rio Grande Dam & Irrigation Co. (1898), 174 US 690 (19 S Ct 770, 43 L Ed 1136) 7 and Federal Power Commission v. *194Union Electric Co. (1964), 381 US 90 (85 S Ct 1253, 14 L Ed 2d 239), as authority for urging that this Court should extend the State’s “jurisdiction” to all of our nonnavigable streams, according to the analogy made between the Bio Grande and the Hudson in the first of the two cited cases (174 US 690, 709). That the reader may comprehend fully the extent of this argument, this complete paragraph of the attorney general’s brief is quoted:
“By transferring the analogy from the Hudson river to the Saginaw river in our State, it can be easily understood that if the State of Michigan intends to protect for all time the navigable capacity as well as the many uses which the public may make of the Saginaw river, by necessity, it should exercise control over the entire Saginaw valley system including its upper and remote regions among which is the south branch of the Chippewa river. The result is that all of the tributaries that contribute to the total capacity and the flow of the Saginaw river, in a sense, should be considered in fact and in law the navigable waters of the State. It is only in this manner that the State could effectively exercise its trusteeship and its surveillance over these waters.”
The argument is interesting but inapposite. We are not concerned today with any question of undue appropriation of water by some upstream riparian as in the Rio Grande Case, nor with the application of a Federal statute to an asserted Federal right as in the Federal Power Case.8 Our sole task is that *195of ascertainment of the hitherto considered question of legislative purpose.
Here we ascertain that purpose by applying a mature rule of statutory construction, the one which in so many words says that a word or phrase, when employed again and again in amendments, codifications, or re-enactments of related and longstanding statutes without cue or clue that such word or phrase be viewed differently than when such word or phrase was applied in earlier decisions of unanimously settled import, will be taken again by the Court as theretofore construed and applied. See 50 Am Jur, Statutes, § 442, Legislative Adoption of Judicial Interpretation, pp 461, 462. As the legislature proceeds from time to time with the process of amending, codifying, or re-enacting maturely purposed statutes, that body is entitled to depend trustfully upon the word of this Court whenever that word appears as precisely and unanimously as it did in the Shepard Case.
Whether in its natural state this uppermost reach of the west branch of the Chippewa did or did not, prior to the present damming, come within Moore v. Sanborne’s common-law rule, one feature stands out from this record. It is that the Martiny impoundment was intended to be a public lake to the fullest extent of the term within section 1(b) of the act of 1939 (No 194), now within section 2(c) of the act of 1961. The impound was authorized, understood, and publicly proclaimed in the first place not for game and fish propagation purposes but for general public use. The statutorily authorized permit itself, issued by the board of supervisors for construction of this Winchester dam, is demonstrative. We are loath to impute to the legislature an intent *196of authorizing, without judicial proceedings conforming with the act of 1961, impairment in any degree of what was contemplated thereby. The permit reads:
“Whereas, there is a project being promulgated for the building of a dam across the Chippewa river where it crosses section 5, Sheridan township, Mecosta county at the place formerly known as Winchester, which said dam would raise the water of Chippewa river and the water level of 16 lakes large and small, from 6 to 9 feet, and
“Whereas, between 2,500 and 3,000 acres of water would thus be created, greatly enlarging the resort facilities of Mecosta and increasing the valuation of Sheridan, Martiny, and Chippewa township by creating additional resort facilities, and would greatly add to the hunting, fishing and trapping territory in the above township and create a large expanse of public water, and
“Whereas, the department of conservation of the State of Michigan desires the consent of the board of supervisors to build said dam across said Chippewa river at the point indicated, and this board believes that such project is not only a worthy project but is one that will bring much benefit to the public at large and to the county of Mecosta.
“Therefore, be it resolved, that the department of conservation be and hereby is authorized by the board of supervisors of Mecosta county to construct such a dam across said Chippewa river at the place formerly known as Winchester, in section 5, Sheridan 'township, Mecosta county, Michigan, as in its discretion it shall deem necessary and adequate to accomplish the project of raising the level of said river and lakes to the level desired by said department.”

To conclude disposition of No. 49,859:

Since section 13’s claimed application in bar of this proceeding depends upon a factual question, we *197might well rest our determination of affirmance upon Judge Yan Domelen’s amply supported finding that Winchester dam did not impound the waters of a “floatable stream” (the term employed in the Taggart Case, supra), citing only the judge’s finding and Justice Fellows’ question-of-faet opinion of Collins v. Gerhardt. For Judge Yan Domelen’s factual ascertainments and ultimate conclusion we suggest reading the appendix hereto. His ascertainments and conclusions are, however, employed here only as firmly establishing that this portion of the west branch never could have been considered as “adapted in its natural condition to any valuable boat or vessel navigation.” (Quotation from Shepard, supra, at 497).
Hence, (a) having traced the purposeful use to date of the term “navigable stream” [or “streams”] in the successive statutes and constitutional provisions considered above, and (b) having determined that on each occasion of statutory or constitutional employment thereof the designation was advisedly used in the “more enlarged meaning of the term,” it is ruled that section 13’s restriction applies only to “the determination, establishment or maintenance” of the level of waters impounded by dams of streams which, according to submitted and received proof of their natural condition, were navigable by Shepard’s standard.
Moreover, by resting decision upon the applicability of Shepard’s rule to section 13, it is believed that this opinion will be of material assistance to the legislature when and if that body undertakes consideration of the conservation department’s heralded intention of seeking an amendment of section 13 — “to avoid confusion.”9
*198The judgment of the circuit court in No. 49,859 is affirmed. No costs.
2. The Moorman Chancery Case (No. 50,233).
The controlling fact of No. 50,233 is that the conservation department duly and precedently acquired for the State, by purchase, gift, or condemnation, title in fee to the site of the Winchester dam and to approximately two-thirds of all of the riparian land affected by the planned impound, plus all outstanding flowage rights as were legally required to establish and maintain the impound up to a maximal water-head of 995.5 feet (above sea level). Such of the riparians as retained title in fee executed easements of flowage in due form, granting to the State “the full and free right and authority forever to flow, flood, and impound water to a height not to exceed 995 feet and 6 inches above sea level at the dam,” and granting to the State “the further right and authority to permit the public to use the aforesaid waters of the flooded area to the land described herein for any public purpose including fishing, boating, navigation, hunting and trapping.” There is no ambiguity in these words. Nothing was left to qualificationary understanding or misunderstanding. Specific rights in property passed by the instruments, leaving no equity for cognizant consideration by equity.
When these riparian owners executed and delivered the quoted grants of easement, they did not lose thereby all of their riparian rights. They did part with the right to object in equity either to the flooding of their property, up to the stipulated waterhead level, or to the lowering of such level. The applicable rule of property was settled in this State by *199Drainage Board v. Village of Homer, 351 Mich 73, following Goodrich v. McMillan, 217 Mich 630 (26 ALR 801). We perceive no legal or equitable reason for departure in No. 50,233 from that rule and hold that the Moorman bill was properly dismissed.
The decree of the circuit court in No. 50,233 is affirmed. No costs.
Dethmers, C. J., and Kelly, O’Hara, and T. E. Brennan, JJ., concurred with Black, J.

APPENDIX

(Circuit court opinion on remand, No. 49,859, exclusive of preliminary paragraphs, filed November 10, 1966.)
“This court has read all of the exhibits offered by either party. The testimony and the exhibits have fairly exhausted the information available upon this question considering that the answer involves events which few living persons can now recall. Prom the testimony and exhibits, it is the finding of this court that in its natural state the west branch of the Chippewa river between Tubbs lake and the present site of Winchester dam was not a navigable stream within the ordinary connotation of that term. Small rowboats drawing several inches of water were able to proceed in that area if the occupants •were willing to drag them over shallows, bars, and other obstructions or by skillful use of a pole and shifting of weight a small boat may have been propelled over the distance at high water. However, this area of river was not navigable in the sense that it would ordinarily be used for travel even during high water. The use of boats in this stretch was limited to hunters, trappers, and spear fishermen who were prepared to wade and pull their boats over the shallows. This conclusion is confirmed by the testimony of the witnesses who traveled this portion of the stream as fishermen and trappers.
*200“This leaves the question of whether* this portion of the stream was navigable in the sense that it was capable of floating logs in accordance with the tests set out in the case law. Moore v. Sanborne, 2 Mich 519; Thunder Bay Booming Co. v. Speechly, 31 Mich 335; Collins v. Gerhardt, 237 Mich 38; Attorney General, ex rel. Director of Conservation, v. Taggart, 306 Mich 132.
“If the floating of logs in this portion of the Chippewa were possible, it would be only during periods of high water. From the evidence, this court finds that although it would be possible to float a log in this area, it could not be done without considerable difficulty and this court is convinced that the lumbermen did not float logs on this stretch without the use of dams to create an artificial head of water to wash the logs downstream. This conclusion is supported by the record of the proceedings of the board of supervisors for Mecosta county dated January 8, 1881 (exhibits 12-A and 12-B) wherein the said board sought to inquire into the activities of Hudson and "Williams whose flooding of logs by use of dams damaged the bridges in the townships of Fork and Sheridan on the Chippewa river. The testimony of Clarissa Notts, age 95, taken at her home on October 26, 1965 (see transcript page 26), and the testimony of Charles London, age 79, taken August 22, 1966, confirm the fact that dams were used, to flood the logs down this section of the Chippewa. Examination of exhibits 20-A, B, and C which are discharge measurements of the west branch of the Chippewa and exhibit 19, which contains profiles of the stream, support the determination that this area of the river, in its natural state, including periods of flood and high water, was not used to float logs. This court has compared the width and flowage figures of the south branch of the Pere Marquette river as set out in Attorney General, ex rel. Director of Conservation, v. Taggart, 306 Mich 132 (see page 131) with the width and flow figures in this case as set out in exhibits 19, 20-A, B and C during the *201month of June for the years 1950 through 1953 which appear to he average. The Pere Marquette had a flow of 41.62 cubic feet per second. The Chippewa had an average flow of 14.8 cubic feet per second. The average width of the Pere Marquette during June was about 31 feet. The width of the Chippewa during March-May period would average that or more. (See cross-sections, Exhibit 19.) This court is well acquainted with the stretch of river in the Taggart Case and has made a visual comparison of the flow with that of the ChippeAva immediately beIoav Winchester dam. The comparison confirms the above figures that indicate a flow in the said Pere Marquette of from 2 to 3 times greater than the Chippewa. In the Taggart Case on pages 434 to 439, the court sets out a finding of facts that the only navigability of that stream in its natural state Avould be during periods of high Avater and even these periods were fraught with handicaps so that dams were built to facilitate floatage for most of the running of logs. The court further found that the Taggart Case Avas ‘close to the border line’ and that the stream had the capacity for floatage only during spring floods or following heavy rains and then was limited to loose logs and ties of small or medium diameter. Although each case involving the question is to be determined upon the condition and capacity of the stream in question, it is valuable to compare capacity with other streams when direct evidence is limited. The comparison above set out leaves this section of the Chippewa below the capacity to float logs even in periods of high water.
“Therefore, after careful consideration of the testimony and the exhibits and application of laAV thereto, this court finds that the west branch of the Chippewa river between Tubbs lake and the present site of Winchester dam in its natural state is not a navigable stream within the exception made by PA 1961, No 146, § 13,”

 We shall refer to it hereafter as “the act of 1961.”


 “See. 13. Nothing herein contained shall be construed to alter, limit, abridge or amend the provisions of law applicable to the location, construction and maintenance of dams in navigable streams or provide for the determination, establishment or maintenance of the level of waters impounded by such dams’’


 Sections 21 and 22 of the act of 1851 ultimately beeame sections 1143 and 1144 of the compiled laws of 1929. The official citation now is CL 1948, §§46.21, 46.22. CL 1948, § 46.22 has been amended by PA 1951, No 36.
The act of 1851 was entitled:
“An aet to define the powers and duties of the boards of supervisors of the several counties, and to confer upon them certain local, administrative and legislative powers.”


 Justine Sherwood, elected to the Court shortly before submission of Shepard v. Gates on April 12, 1883, did not take his seat until April 19, 1883. He became the 4th member of the Court in the place of Justice Marston, resigned. 50 Mich ii, iii.


 The attorney general is even more determined than this. He would extend the statutory term “navigable” to feeder streams, right up to the source at bubbling spring or seep.


 “Flat river is a stream valuable for floatage, but not for navigation in the more enlarged meaning of the term.” (Middleton v. Flat River Booming Co. [1873], 27 Mich 533, 535).
“It is admitted that St. Joseph river, above Berrien Springs, is navigable only in a qualified sense.” (Valentine, ex rel. Dudley, v. Berrien Springs Water-Power Co. [1901], 128 Mich 280, 289).


 In this case tlie Supreme Court accepted a finding of faet “that the Rio Grande river was not navigable within the limits of the Territory of New Mexico/’ basing its ruling upon a number of authorities with this conclusion (pp 698, 699) :
*194“And again [citing The Montello (1874), 87 US (20 Wall) 430, 442 (22 L Ed 391)]: ‘It is not, however, as Chief Justice Shaw said. [Rowe v. Granite Bridge Corporation (1838), 38 Mass 344, 347]: “every small ereek in which a fishing skiff or gunning canoe can be made to float at high water which is deemed navigable, but, in order to give it the character of a navigable stream, it must be generally and commonly useful to some purpose of trade or agriculture.” ’ ”


 “The only question is whether Congress has required a license for a water power project utilizing the headwaters [of 'a non-navigable tributary’] of a navigable river to generate energy for *195an interstate power system. We think an affirmative answer is required by both the language and purposes of the act.” Federal Power Commission v. Union Electric Co., supra, 95.


 In a recent issue of the conservation department’s magazine Michigan Conservation (January-February 1968, volume 37, No 1, pp 31, 32), the department’s declared “1968 legislative objectives” ineltide this:
*198“(17) Amend lake level act (PA 1961, No 146). Clarifying amendments are proposed to sections 6, 10, 12, 13, and 25 to avoid confusion.”